Title: From George Washington to Brigadier General Alexander McDougall, 11 May 1777
From: Washington, George
To: McDougall, Alexander



Sir
Head Quarters Morris Town May 11th 1777

This will be delivered you by Major General Green. He and General Knox are sent by me to review the posts under your command, and their appendages; and to give their advice and assistance towards putting every thing in the most defensible state possible. The vast importance of these posts and the great probability that the enemy will direct their operations against them make me anxious for their security, and suggest this step. I doubt not proper regard will be paid to the judgment of these Gentlemen. I am Sir Your most Obedient servant

Go: Washington

